Defendant pleaded guilty to criminal mischief in the third degree and was sentenced to five years of probation. Thereafter, he was charged with violating various conditions of his probation. In satisfaction thereof, and in exchange for the People’s agreement not to charge him with bail jumping, defendant pleaded guilty to one of the violations, namely, failure to report to his probation officer. He also waived his right to appeal. County Court did not commit to any particular sentence as part of the plea agreement. The court subsequently revoked defend*853ant’s probation and resentenced him to 1 to 3 years in prison. Defendant now appeals.
Defendant’s sole contention is that the resentence is harsh and excessive. We are, however, precluded from addressing this claim due to defendant’s knowing, voluntary and intelligent waiver of the right of appeal his conviction and sentence that was entered in connection with the disposition of his probation violations (see People v Lewis, 69 AD3d 1232,1234 [2010]; People v Joseph, 69 AD3d 1056, 1056 [2010]). Therefore, the judgment is affirmed.
Rose, J.P., Lahtinen, Stein, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed.